DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to RCE filed on 9/9/2022.
Claims 1-16 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. U.S. Patent Publication # 2019/0087979 (hereinafter Mammou) in view of Schwarz et al. U.S. Patent Publication # 2021/0218999 (hereinafter Schwarz) further in view of ISO/IEC JTC 1/SC 29/WG 11 N19066 (hereinafter N19066)
	With respect to claim 1, Mammou teaches a method for transmitting point cloud data, the method comprising: encoding point cloud data (Paragraph 74); encapsulating the point cloud data based on a file (Paragraph 74) and transmitting the point cloud data (i.e. receiving uncompressed point cloud information from a sensor) (Paragraph 74, 91)
Mammou does not explicitly teach wherein the file includes a track for atlas data for the point cloud data, wherein a sample group in the track includes at least one of an atlas parameter set or a SEI (Supplemental Enhancement Information) message for the atlas data, or wherein a sample entry in the track includes at least one of an atlas parameter set or a SEI message for the atlas data.
Schwarz teaches wherein the file includes a track for atlas data for the point cloud data (Paragraph 41) and a component track including the  point cloud data (Paragraph 41), wherein the track includes atlas parameter sample group including one or more units including atlas data for a sample group (i.e. atlas ID on the sample or VPCC track and atlas identifier on a sample of volumetric media track)(Paragraph 87, 183, 185) (Paragraph 87, 183, 185) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Schwarz’s teaching in Mammou’s teaching to come up with having file including a track for atlas data and the sample group in the track includes at least one of an atlas parameter set.  The motivation for doing so would be so signaling ensures that a file parser is able to link V-PCC tracks with different atlas IDs that originate from single V-PCC (Paragraph 87)
Mammuo and Schwarz does not explicitly teach Supplemental Enhancement Information (SEI) messages for a sample group, and wherein the atlas parameter sample group information has a grouping type and the track includes sample group information for a same grouping type having an identifier for the sample group.
N19066 teaches wherein the file includes a track for atlas data for the point cloud data (Page 9) and a component track including the point cloud data (i.e. VPCC component) (page 29-30) wherein the track includes atlas parameter sample group information (i.e. V-PCC track to the atlas parameter sets carried in this sample group)including one or more units including the atlas data and Supplemental Enhancement Information (SEI) messages for a sample group (Page 13-14 section 6.2.5 VPCC atlas parameter set sample group), and wherein the atlas parameter sample group information (i.e. 6.2.5 V-PCC atlas parameter set sample group) has a group type (i.e. the use of “vaps” for the grouping type in the sample grouping represents the assignment of sample in V-PCC track to the atlas parameter sets carried in the sample group) (Page 13) and the track includes sample group information for a same grouping type having an identifier for the sample group (i.e. when a SampleToGroupBox with grouping_type equal to “vaps” is present, an accomponaying SampleGroupDescriptionBox with the same grouping type shall be present and contains the ID of the group that sample belong to.  Futhremore, V-PCC track may contain at most one SampleToGroupBox with grouping_type equal to “vaps” )(Page 13-14) (i.e. 8.2.3 Semantics “tracks that have the same value of track_group_id”)(Page 25).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement N19066’s teaching in Mammuo and Schwarz’s teaching to come up with having atlas parameter sample group information has a grouping type and track includes group information for same grouping type having an identifier.  The motivation for doing so would be to improve the encoding/decoding process.
	With respect to claim 2, Mammou, Schwarz and N19066 teaches the method of claim 1, but N19066 further teaches wherein a sample group in the track includes an atlas (i.e. box or 2d or 3d) parameter set  (Page 13) and the SEI message for the atlas data (Paragraph 13), a grouping type information for the sample group represents that the atlas parameter sets (Paragraph13-14) and the SEI message is included in the sample group (Page 14), and wherein a sample entry in the track includes the atlas parameter set (Page 13-14) and the SEI message for the atlas data (Page 13), an information representing a type for the sample entry represents that the atlas parameter set (Pages 13-14) and the SEI message are included in the sample entry (Page 14-15)
	With respect to claim 3, Mammou, Schwarz and N19066 teaches the method of claim 2, but N19066 further teaches wherein the SEI message includes an essential SEI message and a non- essential SEI message (Page 13-15)  the file further includes VPCC SEI structure information for the SEI message (i.e. NAL_PREFIX SEI)(Page 14), wherein the VPCC SEI structure information includes information for a number of the essential SEI message (Page 14-15), information for type of the essential SEI message, information for a number of the non-essential SEI message or information for type of the non- essential SEI message (Page 13-15).
	With respect to claim 4, Mammou, Schwarz and N19066 teaches the method of claim 3, but N19066 further teaches wherein the file further includes VPCC atlas parameter set structure information for the atlas parameter set (Page 13-15), wherein the VPCC atlas parameter set structure information includes information for a number of the atlas parameter set or information for identifying the atlas parameter set (Page 13-15)
	With respect to claim 5, Mammou teaches an apparatus for transmitting point cloud data, the apparatus comprising: an encoder configured to encode point cloud data (Paragraph 74); an encapsulator configured to encapsulate the point cloud data based on a file  (Paragraph 74); and a transmitter configured to transmit the point cloud data (i.e. receiving uncompressed point cloud information from a sensor) (Paragraph 74, 91)
Mammou does not explicitly teach wherein the file includes a track for atlas data for the point cloud data, wherein a sample group in the track includes at least one of an atlas parameter set or a SEI (Supplemental Enhancement Information) message for the atlas data, or wherein a sample entry in the track includes at least one of an atlas parameter set or a SEI message for the atlas data.
Schwarz teaches wherein the file includes a track for atlas data for the point cloud data (Paragraph 41) and a component track including the  point cloud data (Paragraph 41), wherein the track includes at least parameter sample group including one or more units including atlas data for a sample group (i.e. atlas ID on the sample or VPCC track and atlas identifier on a sample of volumetric media track)(Paragraph 87, 183, 185) (Paragraph 87, 183, 185) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Schwarz’s teaching in Mammou’s teaching to come up with having file including a track for atlas data and the sample group in the track includes at least one of an atlas parameter set.  The motivation for doing so would be so signaling ensures that a file parser is able to link V-PCC tracks with different atlas IDs that originate from single V-PCC (Paragraph 87)
Mammuo and Schwarz does not explicitly teach Supplemental Enhancement Information (SEI) messages for a sample group, and wherein the atlas parameter sample group information has a grouping type and the track includes sample group information for a same grouping type having an identifier for the sample group.
N19066 teaches wherein the file includes a track for atlas data for the point cloud data (Page 9) and a component track including the point cloud data (i.e. VPCC component) (page 29-30) wherein the track includes atlas parameter sample group information (i.e. V-PCC track to the atlas parameter sets carried in this sample group)including one or more units including the atlas data and Supplemental Enhancement Information (SEI) messages for a sample group (Page 13-14 section 6.2.5 VPCC atlas parameter set sample group), and wherein the atlas parameter sample group information (i.e. 6.2.5 V-PCC atlas parameter set sample group) has a group type (i.e. the use of “vaps” for the grouping type in the sample grouping represents the assignment of sample in V-PCC track to the atlas parameter sets carried in the sample group) (Page 13) and the track includes sample group information for a same grouping type having an identifier for the sample group (i.e. when a SampleToGroupBox with grouping_type equal to “vaps” is present, an accomponaying SampleGroupDescriptionBox with the same grouping type shall be present and contains the ID of the group that sample belong to.  Futhremore, V-PCC track may contain at most one SampleToGroupBox with grouping_type equal to “vaps” )(Page 13-14) (i.e. 8.2.3 Semantics “tracks that have the same value of track_group_id”)(Page 25).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement N19066’s teaching in Mammuo and Schwarz’s teaching to come up with having atlas parameter sample group information has a grouping type and track includes group information for same grouping type having an identifier.  The motivation for doing so would be to improve the encoding/decoding process.
With respect to claims 6-8 respectively, they recite same limitations as claims 2-4 respectively, therefore rejected under same basis.
With respect to claim 9, Mammou teaches a method for receiving point cloud data, the method comprising: receiving point cloud data (Paragraph 74); decapsulating the point cloud data based on a file (Paragraph 80-81, 100); decoding the point cloud data (Paragraph 80, 99-100); and 
Mammou does not explicitly teach wherein the file includes a track for atlas data for the point cloud data, wherein a sample group in the track includes at least one of an atlas parameter set or a SEI (Supplemental Enhancement Information) message for the atlas data, or wherein a sample entry in the track includes at least one of an atlas parameter set or a SEI message for the atlas data.
Schwarz teaches wherein the file includes a track for atlas data for the point cloud data (Paragraph 41) and a component track including the  point cloud data (Paragraph 41), wherein the track includes atlas parameter sample group including one or more units including atlas data for a sample group (i.e. atlas ID on the sample or VPCC track and atlas identifier on a sample of volumetric media track)(Paragraph 87, 183, 185) (Paragraph 87, 183, 185) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Schwarz’s teaching in Mammou’s teaching to come up with having file including a track for atlas data and the sample group in the track includes at least one of an atlas parameter set.  The motivation for doing so would be so signaling ensures that a file parser is able to link V-PCC tracks with different atlas IDs that originate from single V-PCC (Paragraph 87)
Mammuo and Schwarz does not explicitly teach Supplemental Enhancement Information (SEI) messages for a sample group, and wherein the atlas parameter sample group information has a grouping type and the track includes sample group information for a same grouping type having an identifier for the sample group.
N19066 teaches wherein the file includes a track for atlas data for the point cloud data (Page 9) and a component track including the point cloud data (i.e. VPCC component) (page 29-30) wherein the track includes atlas parameter sample group information (i.e. V-PCC track to the atlas parameter sets carried in this sample group)including one or more units including the atlas data and Supplemental Enhancement Information (SEI) messages for a sample group (Page 13-14 section 6.2.5 VPCC atlas parameter set sample group), and wherein the atlas parameter sample group information (i.e. 6.2.5 V-PCC atlas parameter set sample group) has a group type (i.e. the use of “vaps” for the grouping type in the sample grouping represents the assignment of sample in V-PCC track to the atlas parameter sets carried in the sample group) (Page 13) and the track includes sample group information for a same grouping type having an identifier for the sample group (i.e. when a SampleToGroupBox with grouping_type equal to “vaps” is present, an accomponaying SampleGroupDescriptionBox with the same grouping type shall be present and contains the ID of the group that sample belong to.  Futhremore, V-PCC track may contain at most one SampleToGroupBox with grouping_type equal to “vaps” )(Page 13-14) (i.e. 8.2.3 Semantics “tracks that have the same value of track_group_id”)(Page 25).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement N19066’s teaching in Mammuo and Schwarz’s teaching to come up with having atlas parameter sample group information has a grouping type and track includes group information for same grouping type having an identifier.  The motivation for doing so would be to improve the encoding/decoding process.
With respect to claim 10, Mammou and Schwarz teaches the method of claim 9, but N19066 further teaches wherein a sample group in the track includes an atlas (i.e. box or 2d or 3d) parameter set  (Page 13) and the SEI message for the atlas data (Paragraph 13), a grouping type information for the sample group represents that the atlas parameter sets (Paragraph13-14) and the SEI message is included in the sample group (Page 14), and wherein a sample entry in the track includes the atlas parameter set (Page 13-14) and the SEI message for the atlas data (Page 13), an information representing a type for the sample entry represents that the atlas parameter set (Pages 13-14) and the SEI message are included in the sample entry (Page 14-15)
	With respect to claim 11, Mammou and Schwarz teaches the method of claim 10, but N19066 further teaches wherein the SEI message includes an essential SEI message and a non- essential SEI message (Page 13-15)  the file further includes VPCC SEI structure information for the SEI message (i.e. NAL_PREFIX SEI)(Page 14), wherein the VPCC SEI structure information includes information for a number of the essential SEI message (Page 14-15), information for type of the essential SEI message, information for a number of the non-essential SEI message or information for type of the non- essential SEI message (Page 13-15).
	With respect to claim 12, Mammou and Schwarz teaches the method of claim 11, but N19066 further teaches wherein the file further includes VPCC atlas parameter set structure information for the atlas parameter set (Page 13-15), wherein the VPCC atlas parameter set structure information includes information for a number of the atlas parameter set or information for identifying the atlas parameter set (Page 13-15)
With respect to claim 13, Mammou teaches an apparatus for receiving point cloud data, the apparatus comprising: a receiver configured to receive point cloud data (Paragraph 74); a decapsulator configured to decapsulate the point cloud data based on a file (Paragraph 80-81, 100) ; a decoder configured to decode the point cloud data (Paragraph 80-81, 100)
Mammou does not explicitly teach wherein the file includes a track for atlas data for the point cloud data, wherein a sample group in the track includes at least one of an atlas parameter set or a SEI (Supplemental Enhancement Information) message for the atlas data, or wherein a sample entry in the track includes at least one of an atlas parameter set or a SEI message for the atlas data.
Schwarz teaches wherein the file includes a track for atlas data for the point cloud data (Paragraph 41) and a component track including the  point cloud data (Paragraph 41), wherein a sample group in the track includes at least one of an atlas parameter set (i.e. atlas ID on the sample or VPCC track)(Paragraph 87, 183, 185) or a SEI (Supplemental Enhancement Information) message for the atlas data, or wherein a sample entry in the track includes at least one of an atlas parameter set (i.e. atlas identifier on a sample of volumetric media track) (Paragraph 87, 183, 185) or a SEI message for the atlas data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Schwarz’s teaching in Mammou’s teaching to come up with having file including a track for atlas data and the sample group in the track includes at least one of an atlas parameter set.  The motivation for doing so would be so signaling ensures that a file parser is able to link V-PCC tracks with different atlas IDs that originate from single V-PCC (Paragraph 87)
Mammuo and Schwarz does not explicitly teach Supplemental Enhancement Information (SEI) messages for a sample group, and wherein the atlas parameter sample group information has a grouping type and the track includes sample group information for a same grouping type having an identifier for the sample group.
N19066 teaches wherein the file includes a track for atlas data for the point cloud data (Page 9) and a component track including the point cloud data (i.e. VPCC component) (page 29-30) wherein the track includes atlas parameter sample group information (i.e. V-PCC track to the atlas parameter sets carried in this sample group)including one or more units including the atlas data and Supplemental Enhancement Information (SEI) messages for a sample group (Page 13-14 section 6.2.5 VPCC atlas parameter set sample group), and wherein the atlas parameter sample group information (i.e. 6.2.5 V-PCC atlas parameter set sample group) has a group type (i.e. the use of “vaps” for the grouping type in the sample grouping represents the assignment of sample in V-PCC track to the atlas parameter sets carried in the sample group) (Page 13) and the track includes sample group information for a same grouping type having an identifier for the sample group (i.e. when a SampleToGroupBox with grouping_type equal to “vaps” is present, an accomponaying SampleGroupDescriptionBox with the same grouping type shall be present and contains the ID of the group that sample belong to.  Futhremore, V-PCC track may contain at most one SampleToGroupBox with grouping_type equal to “vaps” )(Page 13-14) (i.e. 8.2.3 Semantics “tracks that have the same value of track_group_id”)(Page 25).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement N19066’s teaching in Mammuo and Schwarz’s teaching to come up with having atlas parameter sample group information has a grouping type and track includes group information for same grouping type having an identifier.  The motivation for doing so would be to improve the encoding/decoding process.
With respect to claims 14-16 respectively, they recite same limitations as claims 10-12 respectively, therefore rejected under same basis.
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1,5,9,13 have been considered but deemed non-persausive.
With respect to claims 1,5,9,13, Applicant states “wherein the track includes atlas parameter sample group information including one or more units including the atlas data and Supplemental Enhancement Information (SEI) messages for a sample group and “wherein the atlas parameter sample group information has a grouping type and the track includes a sample group information for a same grouping type having an identifier for the sample group”.
Examiner respectfully disagrees with the applicant because on Page 9, 13-14, N19066 teaches wherein the file includes a track for atlas data for the point cloud data (Page 9) and a component track including the point cloud data (i.e. VPCC component) (page 29-30) wherein the track includes atlas parameter sample group information (i.e. V-PCC track to the atlas parameter sets carried in this sample group)including one or more units including the atlas data and Supplemental Enhancement Information (SEI) messages for a sample group (Page 13-14 section 6.2.5 VPCC atlas parameter set sample group), and wherein the atlas parameter sample group information (i.e. 6.2.5 V-PCC atlas parameter set sample group) has a group type (i.e. the use of “vaps” for the grouping type in the sample grouping represents the assignment of sample in V-PCC track to the atlas parameter sets carried in the sample group) (Page 13) and the track includes sample group information for a same grouping type having an identifier for the sample group (i.e. when a SampleToGroupBox with grouping_type equal to “vaps” is present, an accomponaying SampleGroupDescriptionBox with the same grouping type shall be present and contains the ID of the group that sample belong to.  Furthermore, V-PCC track may contain at most one SampleToGroupBox with grouping_type equal to “vaps” )(Page 13-14) (i.e. 8.2.3 Semantics “tracks that have the same value of track_group_id”)(Page 25). Examiner would like to point out that N19066 specifically states that the use of “vaps” for the grouping type in the sample grouping represents the assignment of sample in V-PCC track to the atlas parameter sets carried in the sample group which is functionally equivalent to claim language of wherein the at least parameter sample group information has a group type.  Furthermore, on Page 13-14, N19066 further teaches when a SampleToGroupBox with grouping_type equal to “vaps” is present, an accomponaying SampleGroupDescriptionBox with the same grouping type shall be present and contains the ID of the group that sample belong to.  Furthermore, V-PCC track may contain at most one SampleToGroupBox with grouping_type equal to “vaps” which is functionally equivalent to the claim language of the track includes sample group information for a same grouping type having an identifier for the sample group.  Applicant states that N19066 fails to disclose or suggest “the technical advantages of being able to access sample description information related to the same grouping type by parsing the atlas parameter sample group information in the track for atlas data”.  Examiner would like to point out that “the technical advantages of being able to access sample description information related to the same grouping type by parsing the atlas parameter sample group information in the track for atlas data” is not recited in the claim language. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement N19066’s teaching in Mammuo and Schwarz’s teaching to come up with having atlas parameter sample group information has a grouping type and track includes group information for same grouping type having an identifier.  The motivation for doing so would be to improve the encoding/decoding process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Roimela et al. U.S. Patent Publication # 2021/0281879 which in Paragraph 184-185 teaches about V-PCC parameter tracks contain adaptation with additional signaling of atlas map per view and file parser mapping atlas IDS to track IDS contained in VPCC sample entry of every V-PCC track carrying atlas data.
B).  Graziosi et al. U.S. Patent Publication # 2021/0110577 which in Paragraph 31 and 90 teaches about receiving an atleast timing supplemental enhancement information message associated with an at least atlas sub-stream of the VPCC bit-stream.
C).  Tourapis et al. U.S. Patent Publication # 2021/006833
D).  Wang et al. U.S. Patent Publication # 2022/0124359 wherein Paragraph 6 teaches SEI message into the bitstream.
E).  Oyman et al. U.S. Patent Publication # 2021/021664
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453